19 N.Y.2d 596 (1967)
In the Matter of Edward E. Murphy et al., Appellants,
v.
Max Ziegler et al., Constituting the Planning Board of the Town of Yorktown, Respondents, and Nemeroff Yorktown Corporation, Intervenor-Respondent. (And Another Proceeding.)
Court of Appeals of the State of New York.
Submitted January 3, 1967.
Decided January 12, 1967.
Reginald S. Hardy for motion.
Reuben Chase opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the issue has become moot. (Cohen and Karger, Powers of the New York Court of Appeals [1952], § 98; Matter of Buffalo Cr. R. R. Co. v. City of Buffalo, 301 N.Y. 595 [1950].) Although we granted leave to appeal, the necessity of this dismissal precludes us from reaching the merits of the case. After leave to appeal had been granted by the court, the Yorktown Town Board rezoned the subject premises. Consequently, the issue as to the planning board's compliance with the former zoning ordinance (no longer applicable to the parcel in question) has been rendered academic.